REASONS FOR ALLOWANCE
	
Claims 1-3, 5, 7, 8, and 11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claim 1. 

The features as recited in independent claim 1:“when screening marks exist in the first memory allocation requests, prohibiting allocating memory for a current application program managed by a contiguous memory allocator; and when the kernel module acquires second memory allocation requests of the drivers, performing steps of: Step Al, determining whether the contiguous memory allocated by the contiguous memory allocator is being occupied by other application programs; if the result shows "YES", turning to Step A2; if the result shows "NO", turning to Step A3, Step A2, migrating the plurality of application programs from the contiguous memory to a newly-allocated memory; and Step A3, allocating the contiguous memory for the driver modules by the kernel module according to the memory allocation requests of the drivers”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.
 
. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199